Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 04/18/2022. The changes and remarks disclosed therein have been considered. Claims 1, 4-7, 9-12, 14-16, 18, and 20 have been amended. Therefore, claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee PG PUB 20120134208 (hereinafter Lee), in view of Miladinovic PG PUB 20190172542 (hereinafter Miladinovic).


Regarding independent claim 1, Lee teaches an operating method (figure 6 and 7) for a non-volatile memory device, the method comprising: 
performing a read operation on adjacent memory cells (S110 in figure 6) connected to an adjacent word line proximate to a target word line to determine adjacent data ([0096], “…a read operation for an adjacent memory cell connected with an adjacent word line may be performed prior to a read operation for the selected memory cell…”); 
classifying (S120 in figure 6 of Lee teaches to classify cells based on whether the adjacent cells have been programmed, NCP and CP group in figure 7 of Lee) target memory cells connected to the target word line into groups according to the adjacent data (adjacent cells programmed or not programmed in [0097]); 
setting a read voltage level (Vrd1_a/ Vrd1_b, or Vrd2_a/ Vrd2_b, or Vrd3_a/ Vrd3_b in figures 7 and 8 of Lee) for each of the groups (NCP, CP in figure 7) based on a read voltage level for target memory cells in at least one of the groups identified through a search for the read voltage level for the target memory cells in the at least one of the groups; and 
performing (S130, S150 in figure 6 of Lee) a read operation on the target memory cells using the read voltage level set for each of the groups.  
Alternatively, for argument sake, let us assume Lee is not very clear about “setting a read voltage level (Vrd1_a/ Vrd1_b, or Vrd2_a/ Vrd2_b, or Vrd3_a/ Vrd3_b in figures 7 and 8) for each of the groups (NCP, CP in figure 7) based on a read voltage level for target memory cells in at least one of the groups identified through a search for the read voltage level for the target memory cells in the at least one of the groups”.
However, Miladinovic teaches in [0001] that “Threshold voltage (whether programmed or not) can drift over time, from charge loss (or gain), aging of circuitry, and other causes”. To address this issue, Miladinovic teaches in figures 9 and 10 a method of finding optimum read voltage, and teaches in figure 7 to extrapolate other read voltage levels based on offset between the default and adjusted read voltages. The advantages of doing so is to avoid “multiple retries and longer read times” ([0001] of Miladinovic).
Lee and Miladinovic are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Miladinovic before him, to modify the read method of Lee to read voltage optimizing scheme of Miladinovic such that setting a read voltage level (Vrd1_a/ Vrd1_b, or Vrd2_a/ Vrd2_b, or Vrd3_a/ Vrd3_b in figures 7 and 8 of Lee, adjusted read voltages at 708 and 710 of figure 7 of Miladinovic) for each of the groups (NCP, CP in figure 7 of Lee) based on a read voltage level (adjusted read voltages at 708 of figure 7 of Miladinovic) for target memory cells in at least one of the groups identified through a search (figure 9 and 10 of  Miladinovic) for the read voltage level for the target memory cells in the at least one of the groups, in order to improve device performance.

Regarding claim 2, the combination of Lee and Miladinovic teaches the method of claim 1, wherein the classifying of the target memory cells into groups comprises: classifying the adjacent memory cells into groups based on the adjacent data (figure 10 of Lee teaches for P0 read, both LSB and MSB data on nearby WL1 is read, figure 11 of Lee teaches data latch only need store data when the nearby cell is a program P1 or P3 state, therefore, figure 11 of Lee classify nearby cell into cells with P1/P3 state, and cells with E/P2 states, [0128] of Lee, “…Data of a selected page may be read according to a coupling compensation read method, as described in FIG. 9, when a program state of the adjacent memory cell is a program state P1 or a program state P3…”); and classifying the target memory cells into groups corresponding to a group to which respective adjacent memory cells belong (NCP and CP group in figure 7 of Lee).  

Regarding claim 3, the combination of Lee and Miladinovic teaches the method of claim 1, wherein the classifying of the target memory cells into groups comprises: storing the adjacent data read from adjacent memory cells connected to at least one bit line (figure 10 and 11 of Lee, [0122] of Lee, “…Data of the selected page P1 in the selected word line WL1 may be read according to the coupling compensation read manner, based on a program state of the adjacent memory cell as indicated by the data stored in the data latches DL0 and DL1…”); and determining to which group (NCP and CP group in figure 7 of Lee), among the groups, a target memory cell sharing a bit line with an adjacent memory cell belongs based on the adjacent data ([0122] of Lee). 
 
Regarding claim 4, the combination of Lee and Miladinovic teaches the method of claim 1, wherein the classifying of the target memory cells into groups comprises: matching a logical high state ("high") or a logical low state ("low) of adjacent data read from an adjacent memory cell with data stored in a target memory cell (figure 9 and figure 10 of Lee teaches, depend on data on nearby cells, one would know how to read data on selected WL).  

Regarding claim 5, the combination of Lee and Miladinovic teaches the method of claim 4, wherein the classifying of the target memory cells into the groups comprises classifying the adjacent data of each of the adjacent memory cells into a high (can be interpreted as programmed or not programmed) or a low (can be interpreted as not programmed or programmed) according to a threshold voltage distribution of the adjacent memory cells (S120 in figure 6 teaches to classify cells based on whether the adjacent cells have been programmed, NCP and CP group in figure 7).  

Regarding claim 11, the combination of Lee and Miladinovic teaches the method of claim 1, wherein: the non-volatile memory device comprises a memory cell array (110 in figure 1 of Lee, figure 2 of Lee), and the method further comprises: setting the read voltage level for the target word line as a read voltage level for a plurality of word lines of the memory cell array (figure 10 of Lee teaches to use coupling compensation read operation for WL0/WL1/WL2, [0117] of Lee, “…In FIG. 10, there is illustrated a table of data stored in data latches DL0 to DL4 when a coupling compensation read operation is carried out...”)  

Regarding claim 12, the combination of Lee and Miladinovic teaches the method of claim 1, wherein: the non-volatile memory device comprises a memory cell array (110 in figure 1 of Lee, figure 2 of Lee), Page 4 of 12Application No. 17/109,410 Attorney Docket No. SEC. 4672 AMENDMENT the memory cell array (110 in figure 1 of Lee, figure 2 of Lee) includes word line groups (WL0-WLi+1 in figure2 of Lee), and the method further comprises: setting the read voltage level for the target word line as the read voltage level for a word line group including the target word line (figure 10 of Lee teaches to use coupling compensation read operation for WL0/WL1/WL2, [0117] of Lee, “…In FIG. 10, there is illustrated a table of data stored in data latches DL0 to DL4 when a coupling compensation read operation is carried out...”)  

Regarding claim 13, the combination of Lee and Miladinovic teaches the method of claim 1, but does not teach the method further comprising: determining whether errors in data read from the target memory cells are correctable using an error checking and correction (ECC) operation; and performing the read operation on the adjacent memory cells upon determining that the errors are uncorrectable.  
However, Miladinovic teaches in figure 7 to track bits flips, and when ratio of 0 to 1 and 1 to 0 exceed threshold, will start to adjust read voltages. It is clear that Miladinovic read voltage adjustment method can reduce read error but more costly due to increased circuit complexity, longer read time, and multiple reads. Therefore, one would be motivated to only adopt this read voltage adjustment method only when read error become too high. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Miladinovic before him, to modify the read method of Lee to read voltage optimizing scheme of Miladinovic, to further include the read criteria by ECC, such that the method further comprising: determining whether errors in data read from the target memory cells are correctable using an error checking and correction (ECC) operation; and performing the read operation on the adjacent memory cells upon determining that the errors are uncorrectable, in order to improve device performance.  

Regarding independent claim 14, the combination of Lee and Miladinovic teaches a non-volatile memory device (figure 1 of Lee) comprising: 
a memory cell array (110 in figure 1 of Lee) including memory cells respectively connected to bit lines and word lines (BL and WL in figure 2 of Lee); and 
control logic (150 in figure 1 of Lee) configured to: perform a read operation (S150/S130 in figure 6 of Lee) on the memory cells connected to a target word line among the word lines and an adjacent word line (S110 in figure 6) proximate to the target word line, 
set a read voltage level (Vrd1_a/ Vrd1_b, or Vrd2_a/ Vrd2_b, or Vrd3_a/ Vrd3_b in figures 7 and 8 of Lee) for each one of a plurality of groups by classifying target memory cells (S120 in figure 6 of Lee teaches to classify cells based on whether the adjacent cells have been programmed, NCP and CP group in figure 7 of Lee) connected to the target word line into the plurality of groups according to adjacent data read from adjacent memory cells connected to the adjacent word line, 
search (S708 in figure 7, figures 9 and 10 of Miladinovic) for a read voltage level for target memory cells included in at least one group among the plurality of groups, setting a read voltage level for each of the groups based on the read voltage level for the target memory cells in the at least one group (Miladinovic teaches in figure 7 to extrapolate other read voltage levels based on offset between the default and adjusted read voltages), and performing a read operation (S130, S150 in figure 6 of Lee) on the target memory cells using the read voltage level set for each of the groups.

Regarding claim 15, the combination of Lee and Miladinovic teaches the non-volatile memory device of claim 14, wherein: the control logic (150 in figure 1 of Lee) classifies the adjacent memory cells into a group among the plurality of groups according to the adjacent data (figure 11 of Lee teaches data latch only need store data when the nearby cell is a program P1 or P3 state, therefore, figure 11 of Lee classify nearby cell into cells with P1/P3 state, and cells with E/P2 states, [0128] of Lee, “…Data of a selected page may be read according to a coupling compensation read method, as described in FIG. 9, when a program state of the adjacent memory cell is a program state P1 or a program state P3…”), and classifies the target memory cells into at least one of the plurality of groups in response to the group to which the adjacent memory cells belong (NCP and CP group in figure 7 of Lee).  

Regarding claim 16, the combination of Lee and Miladinovic teaches the non-volatile memory device of claim 14, wherein the control logic (150 in figure 1 of Lee) stores the adjacent data for each bit line (figure 10 and 11 of Lee, [0122] of Lee, “…Data of the selected page P1 in the selected word line WL1 may be read according to the coupling compensation read manner, based on a program state of the adjacent memory cell as indicated by the data stored in the data latches DL0 and DL1…”), and determines to which group (NCP and CP group in figure 7 of Lee), among the plurality of groups, a target memory cell sharing the bit line with an the adjacent memory cell belongs according to the read result of the adjacent memory cell ([0122] of Lee).  

Regarding claim 19, the combination of Lee and Miladinovic teaches the non-volatile memory device of claim 14, wherein the control logic is further configured to set a read voltage level for the target word line as a read voltage level for at least another one of the word lines (figure 10 of Lee teaches to use coupling compensation read operation for WL0/WL1/WL2, [0117] of Lee, “…In FIG. 10, there is illustrated a table of data stored in data latches DL0 to DL4 when a coupling compensation read operation is carried out...”)  
 
Regarding independent claim 20, the combination of Lee and Miladinovic teaches non-volatile memory system comprising: 
a memory cell array (110 in figure 1 of Lee) including memory cells respectively connected to bit lines and word lines (BL and WL in figure 2 of Lee); and 
control logic (150 in figure 1 of Lee) configured to: 
perform a read operation (S150 in figure 6 of Lee) directed to target memory cells connected to a target word line among the word lines, 
perform a read operation (S110 in figure 6) directed to adjacent memory cells storing adjacent data and connected to an adjacent word line proximate the target word line, 
set a read voltage level (Vrd1_a/ Vrd1_b, or Vrd2_a/ Vrd2_b, or Vrd3_a/ Vrd3_b in figures 7 and 8 of Lee) for each group among a plurality of groups by classifying target memory cells (S120 in figure 6 of Lee teaches to classify cells based on whether the adjacent cells have been programmed, NCP and CP group in figure 7 of Lee) into a group among the plurality of groups based on the adjacent data, search for a read voltage level for the target memory cells included in the group among the plurality of groups, setting (S708 in figure 7, figures 9 and 10 of Miladinovic, Miladinovic teaches in figure 7 to extrapolate other read voltage levels based on offset between the default and adjusted read voltages) a read voltage level for each of the groups based on the read voltage level for the target memory cells in the group among the plurality of groups, and performing a read operation (S130, S150 in figure 6 of Lee) on the target memory cells using the read voltage level set for each of the groups.

Allowable Subject Matter
Claims 6-10, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Lee (US 20120134208 Al).
Lee discloses a non-volatile memory device performs a read operation for compensating for coupling due to an adjacent memory cell. With the read operation of the non-volatile memory device, the coupling effect included in a read result of the selected memory cell is compensated on the basis of a program state of an adjacent memory cell adjacent to the selected memory cell. Toward this end, a read operation for the adjacent memory cell is selectively performed before the selected memory cell is read. Upon sensing of data from the selected memory cell, one or more read operations for the selected memory cell are performed according to the program state of the adjacent memory cell with a read voltage being changed in level depending on the program state of the adjacent memory cell.
Regarding claim 6 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the classifying of the target memory cells into groups comprises: when a program state of the adjacent memory cell is high, multiplying a value of the program state of the adjacent memory cell by the program state of the target memory cell.  
Regarding claim 8 (and the respective dependent claims 9-10), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: counting a number of memory cells among a first group among the groups corresponding to a number of peripheral voltage levels around a preset read voltage level; and setting one of the peripheral voltage levels as a first read voltage level for the first group based on the number of counted memory cells.  
Regarding claim 17, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the control logic classifies the target memory cells into the plurality of groups by comparing a program state of the adjacent memory cell that is reset to logic high state ("high") or a logical low state ("low) with a program state of the target memory cell.  
Regarding claim 18, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: counts a number of memory cells corresponding to a number of peripheral voltage levels around a preset read voltage level among a first group among the plurality of groups, and sets one of the peripheral voltage levels to a first read voltage level for the first group based on the number of counted memory cells.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941. The examiner can normally be reached M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOCHUN L CHEN/Primary Examiner, Art Unit 2824